Appeal by the People from an order of the Special Term, Supreme Court, Kings County, dated January 6, 1960, sustaining relator’s application for a writ of habeas corpus and discharging him from custody and from further imprisonment or restraint under a judgment of the Court of General Sessions, New York County, rendered October 30, 1939, convicting him of robbery in the third degree and sentencing him to an indeterminate term of not less than 10 nor more than 20 years in State prison. Order reversed on the law, application for writ of habeas corpus dismissed, and relator remanded to appropriate custody to serve the remainder of the maximum term of his original sentence. Findings of fact implicit in the opinion of the Special Term, affirmed. In our opinion,’ under the relevant statutes (Correction Law, art. 9), the granting of credit for good conduct and efficient and willing performance of duties assigned, totaling 3 years, 3 months and 14 days, effected only a reduction of the minimum term of the relator’s sentence, so as to accelerate the date upon which he could be considered for parole; and, hence, such credit could not be applied in reduction of his maximum term (People ex rel. Phillips v. Denno, 10 A D 2d 710; People ex rel. Hart v. Denno, N. Y. L. J., May 3, 1960, p. 13, col. 7; People ex rel. Clemente v. Warden, 10 A D 2d 57). Beldock, Acting P. J., Ughetta, Christ and Pette, JJ., concur. Settle order on notice.